Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      16-FEB-2022
                                                      09:00 AM
                                                      Dkt. 29 ODMR


                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   JANE J. P. LIU, Petitioner,

                                vs.

       DEPARTMENT OF HEALTH, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

 ORDER DENYING MOTION FOR RECONSIDERATION/CLARIFICATION OF ORDER
              DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On February 10, 2022, the appellate clerks’ office
received a letter from petitioner Jane J. P. Liu asking this
court to clarify the February 3, 2022 order denying petition for
writ of mandamus; specifically, whether petitioner should “return
back to the Hawaii State Department of Health for redressing the
wrong by issuing a new death certificate.” The letter was filed
as a motion for reconsideration. Upon consideration of the
motion, this court is unable to provide petitioner legal advice
as to her requested course of action. Accordingly,
          It is ordered that the motion is denied.
          DATED: Honolulu, Hawai#i, February 16, 2022.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Todd W. Eddins